77 U.S. 56 (1869)
10 Wall. 56
REILLY
v.
GOLDING.
Supreme Court of United States.

*57 Messrs. Miles Taylor, Lacey, and Butler, for the plaintiff in error.
Mr. Durant, contra.
Mr. Justice NELSON delivered the opinion of the court.
The answer to the exception to the jurisdiction of the court is, that according to the practice of the courts in Louisiana, and which has been adopted by the Circuit Court of the United States, the court proceeds against the surety on a forthcoming bond by a rule to show cause, as in the present case. The proceeding is merely incidental to the principal suit.
Reilly, also, put in answer on the merits which was tried. *58 The court made the rule absolute, and rendered judgment against the surety for the whole amount of the claim of the plaintiff.
There is no finding of the facts in this case, and no reason for taking it out of the general rule on the subject, which, under like circumstances, as is well settled, is to
AFFIRM THE JUDGMENT.